internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-133508-02 date date legend distributing controlled date date date state a distributing sub distributing sub distributing sub business a business b business c business d controlled sub controlled sub controlled sub xxx yyy dear this letter responds to the date request for rulings submitted by your representatives regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below plr summary of facts distributing was incorporated on date1 in state a distributing has two classes of stock class a common_stock which has voting dividends and transferability rights and class b series ii common_stock which receives dividends but is nonvoting and nontransferable the class b stock is held by certain employees and the deferred_compensation trust custodian distributing is a holding_company which has three operating subsidiaries distributing sub distributing sub and distributing sub distributing sub is engaged in business a distributing sub in business b and distributing sub in business c the financial information received indicates that business a business b and business c as conducted by distributing through distributing sub1 distributing sub and distributing sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing also owns controlled a holding_company subsidiary which was formed on date as part of the restructuring of business d which was completed on date business d is operated through several subsidiaries three of which are now owned directly by controlled they are controlled sub which designs and manufactures business d’s products controlled sub which directly and through three wholly owned subsidiaries distributes controlled sub1's products throughout north america and controlled sub which manufactures and distributes business d's products internationally through the group’s foreign subsidiaries several of the subsidiaries owned by controlled sub were purchased within the five year period prior to the proposed distribution business d was restructured to facilitate global efficiencies and provide a unitary vision for the business there were no changes in the operations of the companies and no gain_or_loss was recognized in whole or part as result of the restructuring the financial information submitted on business d indicates that through controlled sub and controlled sub it has gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business d is engaged in an industry which has experienced an increase in product recalls investigations of products by the consumer products safety commission and litigation arising from alleged product malfunctions as a result the costs for liability insurance for the industry has increased substantially distributing maintains an umbrella insurance_policy for coverage equal to the fair_market_value of distributing and controlled distributing has been advised by its insurance agent that if distributing and controlled are separated it will be able to acquire a separate umbrella insurance_policy for less than its separate fair_market_value while controlled’s umbrella insurance_policy will be retained at its net_worth based on the premium information provided by distributing’s insurance agent the projected cost savings amounts to a greater than reduction of the base_period net_income of distributing’s affiliated_group as defined by revproc_96_30 sec_2 accordingly distributing plr proposes the following transaction prior to the transaction controlled will rename its authorized common_stock as class a common_stock and will authorize the issuance of non voting class b common_stock with the same rights and restrictions as the class b common_stock of distributing prior to the distribution distributing will transfer to controlled certain assets and liabilities attributable to business d the class a shareholders of distributing will receive xxx number of shares of controlled class a common_stock in exchange for xxx number of distributing class a common_stock and then will receive pro_rata yyy number of shares of controlled class a common_stock with respect to their remaining yyy number of shares of distributing class a common_stock the class b common stockholders who are employees of controlled or its subsidiaries will exchange their shares of class b common_stock in distributing for class b common_stock in controlled of equal value the class b shareholders of distributing who are employees of distributing or its subsidiaries will retain their class b shares of common_stock after the distribution controlled will elect a new separate board_of directors other than joint participation in health benefits programs premiums will be assessed to each company on an arm’s length basis there is not expected to be any continuing business transactions between the distributing and controlled the taxpayers have made the following representations in connection with the proposed transactions a b c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the aggregate fair_market_value of the distributing and controlled class a common_stock to be held by the class a shareholders of distributing immediately after the distribution will be equal to the fair_market_value of the distributing class a common_stock held by those shareholders prior to the distribution the employee shareholders of controlled or its subsidiaries will surrender their distributing class b common_stock in the transaction the employee shareholders of controlled or its subsidiaries will receive a number of plr d e f g h i j k shares of class b common_stock of controlled in equal value to the shares class b common_stock of distributing surrendered the fair_market_value of the distributing class b common_stock to be retained by the class b shareholders of distributing who are employees of distributing or its subsidiaries will be equal to their class b distributing shares immediately before the distribution immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 see section dollar_figure of revproc_77_37 c b the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and with regard to such corporation there has been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 see section dollar_figure of revproc_77_37 c b the five years of financial information submitted on behalf of controlled is representative of the corporation's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of the trades and business of each of the controlled_subsidiaries of distributing and controlled which is being relied on to satisfy the active_trade_or_business_requirement of sec_355 have a fair_market_value that is greater than percent of the gross assets of such controlled_corporation following the distribution distributing and controlled will each continue the active_conduct of its business through its controlled_subsidiaries independently and with its separate employees the distribution of the stock of controlled is carried out for the following business_purpose to obtain significant cost savings the proposed distribution of controlled creates a company operating in a single segment business d outside of the affiliated_group thus containing the associated risk within controlled this will result in a significant reduction plr l m n o p q r s of distributing's insurance premiums the distribution of the controlled stock is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange or otherwise dispose_of any of their stock in or securities of distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other through stock purchases meeting the requirements of section dollar_figure b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing or controlled after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets and or employees being transferred none of the property transferred from distributing to controlled is property with respect to which any investment_credit under sec_46 has been or will be claimed or with respect to which any investment_credit is required to be captured distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d plr t u v w payments made in connection with all continuing transactions will be on an arm's length basis neither distributing nor controlled are investment companies as defined in sec_368 and iv the distribution of controlled is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will ac quire directly or indirectly stock possessing or more of the total combined voting power of all the classes of stock of distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows the transfer of transferred assets to controlled will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr distributing will recognize no gain_or_loss on the transfer of the assets transferred to controlled sec_361 controlled will recognize no gain_or_loss on its receipt of the transferred assets sec_1032 the basis of the assets received by controlled will be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the class a shareholders of distributing upon the receipt of the class a stock of controlled sec_355 the aggregate basis of the distributing and controlled class a stock in the hands of each class a shareholder will equal the aggregate basis of the distributing class a stock held immediately before the distribution allocated between the distributing and controlled stock in proportion to the relative fair_market_value of each immediately following the distribution sec_358 the holding_period of the controlled class a stock received by a distributing class a shareholder will include the holding_period of the distributing class a stock with respect to which the distribution will be made provided that the distributing class a stock is held as a capital_asset on the date of exchange sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock to the shareholders sec_361 no gain_or_loss will be recognized by and no amount included in the income of the class b shareholders of distributing who are employees of business d upon the receipt of class b stock of controlled in exchange for class b stock of distributing sec_355 a the basis of the controlled class b stock received by a distributing class b shareholder will be the same as the basis of the distributing class b stock surrendered in the exchange sec_358 the holding_period of the controlled class b stock received by a distributing class b shareholder will include the holding_period of the plr distributing class b stock surrendered in exchange provided that the distributing stock is held as a capital_asset on the date of exchange sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely branch chief branch associate chief_counsel corporate alfred c bishop
